Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1.
b.	Claims 1-13 are pending on the application.
                                                         Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 02/07/2020.  The changes and remarks disclosed therein were considered.
	Claim 9 has been amendment.  Claim 13 is newly added.  Therefore, claims 1-13 are pending in 
the application.

Drawings
3.	The drawings were received on 02/07/2020.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 02/07/2020.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 07/14/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/27/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vash et al (US Pat 10,127,153 B1). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 1, Vash et al in Figures 1-5 are directly discloses a semiconductor manufacturing apparatus (a processor 10, Figures 1-5) comprising: 
a chip supply module (a cores 100) configured to supply a plurality of chips (a core 100 includes a plurality of core 100A-100B); 
a carrying board supply module (a cache 110A-110B) comprising a carrying board and a carrying board motion stage for supporting the carrying board (a core 100A-100B includes a plurality of cache 110A-110B); 
a chip transfer module (a cache controller 120) comprising a chip transfer stage for sucking the plurality of chips, wherein the chip transfer stage is configured to receive the plurality of chips from the chip supply module at a first position and carry the plurality of chips to a second position to bond the plurality of chips to the carrying board, so as to form bonded chips (a cache controller 120 for controlling the determine and configured to receive snooping request from caches 110 in order to implement a cache coherency across caches 110 and 120); and 
a packaging module (To Memory) configured to package the bonded chips on the carrying board motion stage, so as to form packaged chips (the cache controller 120 include a hazard logic is configured to trach dependence on a cache line and output TO MEMORY, see at least in Figure 1-2, column 4, lines 28 to column 6, lines 64 and the related disclosures).  
Allowable Subject Matter
7.	Claims 2-13, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor manufacturing apparatus, wherein the chip supply module comprises a chip supply stage, wherein the chip transfer stage is arranged above the chip supply stage and comprises a chip suction surface opposite to a chip placed on the chip supply stage, and wherein the semiconductor manufacturing apparatus further comprises a chip picker disposed between the chip transfer stage and the chip supply stage, the chip picker configured to pick up a chip from the chip supply stage and transfer the chip to the chip transfer stage after flipping the chip 180 degrees in an axial direction of the chip (claims 2-3),  the semiconductor manufacturing apparatus of claim 1, wherein the carrying board supply module further comprises a packaged chip store and an unloading manipulator, and the unloading manipulator is configured to pick up a packaged chip from the carrying board motion stage and place the packaged chip into the packaged chip store (claim 4), the Application No. NEWAttorney Docket No. 0118/0442PUS1Preliminary Amendmentsemiconductor manufacturing apparatus, further comprising a position adjustment module that is disposed between the chip supply module and the carrying board supply module and is configured to adjust position of a chip placed on the chip transfer stage (claims 5-6) and the semiconductor manufacturing apparatus, wherein the packaging module comprises a packaging material supply unit and one or more injection molding units, wherein the packaging material supply unit is configured to store a packaging material, and supply the packaging material to the injection molding units after heating the packaging material, the injection molding units is configured to process the packaging material and deliver the packaging material to a bonded chip (claims 7-13).  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al (US. 2005/0023659) discloses a semiconductor chip package may include functional and packaging parts, which may be separated into first and second areas and designated only for a specific type of semiconductor material.
	Steiert et al (US. 6,788,546) discloses a multi-chip module and to a method for its manufacturing.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.